Title: To James Madison from William Russell, 22 February 1796
From: Russell, William
To: Madison, James


Sir,
Orange, February 22d. 1796
Inclosed you have several papers relative to my claim against the United States, and am sorry to trouble you so much about the business. I should esteem it a singular favor if you would still try to settle it for me, as I am in want of what is due me at present, and desire no more than is just and right. After informing Mr. Robertson of my business, he referred to his Papers and finding that I was intitled to Wages from the 24th. Septr. 1781 ’till the 18th. Jany 1782 he gave me the inclosed Certificate, which I hope will be satisfactory, together with the other papers. He inform’d me that he had lodged an Account in a Mr. Burwell’s Office of New York of every person who he employed in the Commy. Department, of the time they were employed and the time they quited the service. In answer to a remark of a part of the Original Certificate being cut off, I have only to say that I don’t know how it could happen, however am in hopes that no part of the Writeing is cut off. When I engaged with Mr. Robertson I was appointed to Issue provisions to a body of troops at Surry old Court-house, but they march’d from there before York-town, afterwards I was employed in Conducting public Stores to different places for the use of the Public &C and had a harder tour than if I had been stationed altogether at one particular post. Should it so happen that the return of my Claim can not be found, I think it would be a cruel hardship for me to loose my Wages on account of it. There is no general rule without an exception, and justice and equity ought to be an inducement in particular Cases, for a person to deviate from the strict tenor of the Law, however, hope that there will be no difficulty in settling the business. Any trouble and expence you may be at I am willing to make ample Compensation for. Should it so happen that the Commissioner will not settle my Claim, I wou’d thank you not to send the inclosed papers by the post, least they should fail comeing to hand, but Keep them for me ’till you return to Orange. Wishing you and Family all possible health and happiness, I remain Sir, yr mo: obt. Servt.
Wm Russell.
P. S. Mr. Robertson says he thinks the Wages that I am entitled to is 40 Dollars pr. Month, however the Commissioner Knows what the law allows.
W. R.
